           Case 2:20-cv-01594-KJD-NJK Document 17 Filed 06/15/21 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     PATRICIA A. SPEARMAN,
 7                                                         Case No. 2:20-cv-01594-KJD-NJK
            Plaintiff,
 8                                                                      ORDER
     v.
 9
     SPECIALIZED LOAN SERVICING, LLC, et
10   al.,
11          Defendants.
12         On April 15, 2021, Plaintiff Patricia A. Spearman and Defendant Experian Information
13 Solutions, Inc. filed a notice advising the Court that they had reached a settlement and that a
14 stipulation of dismissal would be filed within 60 days. Docket No. 13. To date, these parties have
15 neither filed a stipulation of dismissal nor requested an extension to do so.        See Docket.
16 Accordingly, these parties are hereby ORDERED to file a stipulation of dismissal, no later than
17 June 22, 2021.
18         IT IS SO ORDERED.
19         Dated: June 15, 2021
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
